Citation Nr: 1454912	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  06-31 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to the left knee disorder.  


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to June 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2012, the Board denied the claims, and the Veteran subsequently appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a January 2014 Order vacating the May 2012 Board decision and remanding the appeal for readjudication consistent with a Memorandum Decision.  

The Veteran had a Board hearing before a Veterans Law Judge in April 2007.  A transcript has been associated with the claims file.  The Veterans Law Judge that presided over the hearing is no longer employed at the Board.  The Veteran was offered an opportunity to be afforded a new hearing, but indicated in a March 2012 letter that he did not wish to appear for a new hearing.  

The Board notes that new evidence was added to the record since the agency of original jurisdiction (AOJ) last considered the claims in the August 2008 supplemental statement of the case.  However, the Veteran's attorney submitted a waiver of AOJ consideration of this new evidence in October 2014.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  As the Veteran's left knee was found to be normal on examination at entry into service and the evidence of record does not support a finding that a left knee disorder clearly and unmistakably preexisted service, the Veteran is presumed to be sound upon his entry to service with respect to a left knee disorder.  

2.  Resolving all doubt in his favor, the Veteran's current left knee disorder, diagnosed as degenerative joint disease, is related to a fall in service.  

2.  Resolving all doubt in his favor, the Veteran's right knee disorder, diagnosed as degenerative joint disease, status post total knee replacement, is proximately due to his left knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee degenerative joint disease have been met.  §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

2.  The criteria for service connection for right knee degenerative joint disease, status post total knee replacement, have been met.  §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for left knee degenerative joint disease and right knee degenerative joint disease, status post total knee replacement, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

II.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the Veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determination of whether a disorder preexisted the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Left Knee Disorder

In the present case, the Veteran contends that he is entitled to service connection for his left knee disorder, as such is a result of a fall in service which resulted in a medical discharge from active duty.  An August 2008 VA examination included a diagnosis of degenerative joint disease of bilateral knees.  Furthermore, a June 2014 medical opinion from a private treating source noted a diagnosis of bilateral knee osteoarthritis (degenerative joint disease).  Thus, the Board finds the Veteran has a current left knee disability.  

With respect to the in-service element, the Veteran's service treatment records reflect treatment in March 1958 for knee trouble with a negative examination and no history of injury.  A few days later, the Veteran again complained of left knee pain with a negative examination.  A few weeks later in March 1958, it was noted that the Veteran had injured his left knee two years prior to service and had fallen on the same knee two days earlier with pain since that last injury.  The physical examination was again unremarkable, and the Veteran's knee was treated with an ace bandage.  

One year later, the Veteran sought treatment for his left knee in February 1959.  At that time, the Veteran reported grinding, locking and episodes of swelling in the left knee and reported this had occurred since his pre-service football injury.  Doctors suspected a derangement of the left knee with damage to the semilunar cartilage and recommended surgery.  In April 1959, a note from the orthopedic clinic noted minimal chondromalacia with no swelling or tenderness.  In May 1959, it was noted that the Veteran was admitted for knee surgery.  His diagnosis was found to be erroneous and was changed to chondromalacia.  Surgery was no longer recommended; the Veteran was found to have unrelated health issues at that time.  A Report of the Medical Board dated May 1959 found the Veteran's chondromalacia of the left knee existed before his service and was not aggravated therein.  The report noted no injury in the line of duty and concluded that the Veteran was unfit for duty.  

The Veteran's February 1958 enlistment examination reflected "normal" findings, and the Veteran did not identify any known defects at that time.  The Veteran reported in his April 2006 notice of disagreement that he reported to the examining physician that he had previously injured his left knee but had had no problems with it since the injury.  In a December 2008 statement, the Veteran reported that no further examination of his left knee was done after he mentioned the prior injury at entrance into service.  

As the Veteran's left knee injury was not noted on examination at entry into service, he is presumed sound.  In order to rebut the soundness presumption, there must first be clear and unmistakable evidence that the Veteran's condition preexisted service and, second, clear and unmistakable that such was not aggravated by service.  As will be discussed below, the Board finds that the inquiry fails on the first prong and, thus the presumption of soundness has not been rebutted.

In this regard, the Board notes an August 2008 VA examination, where the examiner concluded the onset of the Veteran's left knee disorder occurred prior to his military service.  In a March 2010 Joint Motion for Remand, the Court found that the Board's February 2009 decision to deny the Veteran's claim based on this VA examination did not provide adequate reasons and bases for the denial.  The August 2008 VA examination did not adequately address the Veteran's statements regarding the symptoms he experienced after the pre-service injury and after a fall in service.  

Subsequently, an expert medical opinion was obtained in February 2011.  The VA physician opined that it was at least as likely as not that the evidentiary record showed "by clear and convincing evidence" that a left knee disorder existed prior to the Veteran's entry into active duty.  The examiner explained that the Veteran was diagnosed with severe chondromalacia one year and three months after entrance into the military.  Chondromalacia, however, takes "many years" to develop, and, therefore, the condition must have existed prior to entrance into active duty.  

In April 2011, the VA physician submitted an addendum opinion after VA requested clarification.  At that time, the VA physician noted that there was "clear and unmistakable evidence" that the Veteran's left knee symptoms were a natural progression of a preexisting knee disorder due to severe chondromalacia taking many years to develop.  

In the January 2014 decision, the Court found the February 2011 and April 2011 VA physician's opinions to be inadequate and, thus, vacated and remanded the case to the Board.  The Court held that the opinions contained no reasoned medical explanation or rationale.  The Court noted that while the February 2011 opinion found that the Veteran sustained a left knee injury prior to service and had only been on active duty for one year and three months when he complained of knee pain and that chondromalacia takes many years to develop, the examiner failed to explain the type of injury the Veteran suffered prior to service and whether such was the type of injury that could cause chondromalacia.  The Court found that while the record contained evidence that the Veteran injured his knee playing football prior to service, the record does not contain evidence that the Veteran was diagnosed or treated for chondromalacia prior to service.  

Upon remand of this case to the Board, the Veteran's attorney submitted a June 2014 private medical opinion.  The examiner noted the Veteran had a normal enlistment examination that was silent for any type of knee condition or defect.  The examiner further noted that the evidence of record contained no documentation of a diagnosis or treatment for the Veteran's prior football injury to his left knee.  The examiner noted that the Veteran reported his knee was asymptomatic prior to military service and that he received no medical treatment.  The examiner found that the Veteran's history of the football injury did not constitute development of a chronic disease or pathological knee condition.  She noted that such was in the nature of an acute injury, the majority of which resolve and do not lead to chronic conditions or symptomatology.  The examiner noted that based upon the Veteran's normal enlistment examination and the evidence of record, the Veteran's pre-service football injury was an acute injury that resolved without sequela.  Thus, the examiner opined there is absolutely and unequivocally no clear and unmistakable evidence of any chronic condition, disease, disorder, or pathology of the left knee that existed prior to military service.  Such a conclusion, the examiner noted, was purely speculative.  She noted that the evidence of record, specifically the Veteran's service treatment records documented that the Veteran became chronically symptomatic while on active duty, with the first abnormal objective knee findings occurring in February 1959.  A diagnosis of stage IV chondromalaica was first assigned while on active duty and was related to the Veteran's objective findings of pain and crepitus at that time and not diagnosed prior to service.  

Taking into consideration all of the evidence of record, the Board finds that there is no clear and unmistakable that the Veteran's left knee condition existed prior to military service.  In this regard, the Board finds that the August 2008, February 2011, and April 2011 VA medical opinions did not provide adequate rationales to support a finding that the Veteran's condition preexisted service.  Conversely, the Board finds that the June 2014 private opinion provided an adequate rationale, based on sound medical principles and a complete review of the record, for a finding that the Veteran's left knee injury prior to service was acute and resolved prior to his military service.  Thus, resolving all doubt in the Veteran's favor, the Board finds that there is no clear and unmistakable evidence that the Veteran's left knee injury preexisted service, and, thus, the presumption of soundness has not been rebutted.  Therefore, the Veteran's left knee injury noted in service satisfies the in-service element.  

Thus, the remaining question is whether there is a nexus between the Veteran's current left knee disorder and the injury noted in service.  The medical opinion evidence on this point consists of an April 2007 medical opinion from the Veteran's treating source and the June 2014 private medical examiner's report.  In the April 2007 opinion, the Veteran's private treating physician noted that the Veteran had osteoarthritis of his left knee, most likely initiated by his injury in 1959 which subsequently led to left knee arthrotomy.  

The June 2014 private examiner opined that the Veteran's current left knee condition was more likely than not related to, secondary to, or permanently aggravated beyond the natural progress of the disease by incident of his military service.  The examiner noted that the Veteran underwent a meniscectomy procedure of the left knee shortly after service (in 1961).  The examiner noted that at that time there was no MRI capability to assess for internal knee derangement conditions, such as meniscal pathology.  Such a diagnosis was based upon positive subjective complaints and objective examination findings.  The Veteran complained of symptoms consistent with a meniscal condition and was formally diagnosed with derangement, internal, left knee, damage to semilunar cartilage.  The examiner noted that the Veteran had been symptomatic since service.  

The examiner further noted medical literature related to the development of chondromalacia and posttraumatic arthritis.  The examiner concluded that based on the evidence of record, historical timeline of the Veteran's condition's rapid development, and medical literature pertaining to posttraumatic arthritis, it was more logically sound that the Veteran's in-service fall initiated a posttraumatic arthritis process which developed hastily following that injury.  

This is the only evidence of record relating the Veteran's in-service injury to his current disability.  The Board finds that the June 2014 opinion, rendered by a medical professional and based on her understanding of the pertinent facts in this case as well as the medical principles involved and prevailing position of the medical community with respect thereto, is competent and credible evidence of a nexus between the Veteran's in-service left knee injury and his diagnosed degenerative joint disease.  Furthermore, the April 2007 physician had treated the Veteran for many years for his knee injury and was familiar with his medical history.  

Given the totality of the evidence, particularly including credible evidence that the Veteran's preexisting football injury was acute and resolved prior to service and the competent, probative medical opinions cited above, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for left knee degenerative joint disease are met.  

Right Knee Disorder

The Veteran contends that his right knee disorder is a result of his favoring the left knee for years after injuring it in service.  As the Veteran has now been service-connected for left knee degenerative joint disease, the Board can consider whether the Veteran's right knee can be service-connected on a secondary basis.  

As noted above, an August 2008 VA examination included a diagnosis of degenerative joint disease of bilateral knees, and the June 2014 medical opinion from a private treating source noted a diagnosis of bilateral knee osteoarthritis (degenerative joint disease).  The Veteran underwent an arthroscopic surgery of the right knee in 2003 and total knee replacement of the right knee in 2004.  Thus, the Board finds the Veteran has a current disability of his right knee.  

With respect to whether the Veteran's current right knee disability is caused or aggravated by his service-connected left knee disability, the Board notes an April 2007 private treatment record in which the Veteran noted that he had always walked with a limp due to his left knee, which he felt affected his right knee, leading to osteoarthritis requiring arthroscopy and total knee replacement.  

The June 2014 private medical examiner opined that the Veteran's current right knee disability is at least as likely as not related to, secondary to, or aggravated by his left knee disability.  The examiner noted that the Veteran developed an antalgic gait with limping due to his left knee pathology, as noted in the August 2008 VA examination.  The examiner cited medical literature regarding the association between secondary biomechanical changes that cause abnormal kinetics to occur within both of the lower extremity joints and hasten the development and progression of bilateral knee arthritis.  The examiner noted that the Veteran had osteoarthritis in bilateral knees with an antalgic gait pattern due to his left knee condition, which resulted in secondary biomechanical gait changes reducing the weightbearing of the left knee and causing excessive "wear and tear" on the right knee as well.  Thus, the examiner concluded that the left knee condition directly caused and/or, at the very least, aggravated the development and progression of the right knee degenerative joint disease condition.  

The Board finds that the June 2014 private medical opinion is the only evidence of record with regard to connecting the Veteran's right knee condition to his service-connected left knee disability.  In this regard, the Board finds that the private opinion is based on a review of the claims file and relies on sound medical principles in reaching its conclusion.  Thus, the Board finds that such is competent and credible evidence of a relationship between the Veteran's left and right knee disabilities.  

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise in establishing that the Veteran's right knee degenerative joint disease, status post total knee replacement, is proximately due to his service-connected left knee disability.  As such, all reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for left knee degenerative joint disease is granted.  

Service connection for right knee degenerative joint disease, status post total knee replacement, is granted.  
 


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


